Name: 87/147/EEC: Commission Decision of 18 February 1987 amending Council Decision 78/476/EEC on the equivalence of checks for the maintenance of varieties carried out in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  cooperation policy
 Date Published: 1987-03-03

 Avis juridique important|31987D014787/147/EEC: Commission Decision of 18 February 1987 amending Council Decision 78/476/EEC on the equivalence of checks for the maintenance of varieties carried out in third countries Official Journal L 060 , 03/03/1987 P. 0015 - 0015*****COMMISSION DECISION of 18 February 1987 amending Council Decision 78/476/EEC on the equivalence of checks for the maintenance of varieties carried out in third countries (87/147/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 86/155/EEC (2), Having regard to Council Decision 78/476/EEC of 30 May 1978 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries (3), as last amended by Decision 86/528/EEC (4), and in particular Article 2 thereof, Whereas, by Decision 78/476/EEC, the Council noted that the official checks on practices for the maintenance of varieties carried out in certain third countries for certain species afford the same guarantees as those carried out by the Member States; Whereas that equivalence is limited to two species in respect of checks carried out in Argentina; Whereas, in the meantime, it has been established that such practices can be officially checked in Argentina for certain further species; Whereas an examination of the conditions under which official checks on practices for the maintenance of varieties of those further species are carried out in Argentina has shown that those checks afford the same guarantees as those carried out in the Member States; Whereas the equivalence granted to Argentina should therefore be extended to include those species; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In column 4 of item 6b of the Annex to Decision 78/476/EEC the existing entry is replaced by: 'Agricultural plant species referred to in Directives 66/401/EEC, 66/402/EEC and 69/208/EEC'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 February 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 118, 7. 5. 1986 , p. 23. (3) OJ No L 152, 8. 6. 1978, p. 19. (4) OJ No L 311, 6. 11. 1986, p. 27.